UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January 18, 2011 Date of Report (Date of earliest event reported) ABRAXAS PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Nevada 1-16071 74-2584033 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 18803 Meisner Drive San Antonio, Texas 78258 (210) 490-4788 (Address of principal executive offices and Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e- 4(c)) Item 7.01 Regulation FD Disclosure On January18, 2011, Abraxas Petroleum Corporation. (the “Registrant”) issued a news release announcing that it and certain selling stockholders intend to offer shares of common stock in an underwritten public offering, which is attached hereto as Exhibit 99.1. The information in this Report (including Exhibit 99.1) is furnished pursuant to Item 7.01 and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of the Section. The information in this Report will not be deemed an admission as to the materiality of any information required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. News Release Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ABRAXAS PETROLEUM CORPORATION By: /s/ Chris E. Williford Chris E. Williford Executive Vice President, Chief Financial Officer and Treasurer Dated: January 18, 2011
